Case 9:16-cv-81871-KAM Document 477 Entered on FLSD Docket 07/08/2019 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 16-81871-CIV-MARRA

  LAN LI, an individual, et al,

  Plaintiffs,

  vs.

  JOSEPH WALSH, an individual, et al,

  Defendants.
  _________________________________ /

                                            JUDGMENT

            Based upon the separately entered Order granting Maria Matthews’ Motion to Dismiss

  KK-PB’s Second Amended Cross-Claims, Judgment is hereby entered in favor of Maria

  Matthews and against KK-PB, and KK-PB shall take nothing from Maria Matthews in this

  action.

            DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 8th day of July, 2019.

                                               ______________________________________
                                               KENNETH A. MARRA
                                               United States District Judge
